Exhibit 10.5

 

Employee Stock Option Agreement

 

This Employee Stock Option Agreement, dated as of March 18, 2014 between
ServiceMaster Global Holdings, Inc., a Delaware corporation, and the employee
whose name appears on the signature page hereof, is being entered into pursuant
to the Amended and Restated ServiceMaster Global Holdings, Inc. Stock Incentive
Plan.  The meaning of capitalized terms may be found in Section 7.

 

The Company and the Employee hereby agree as follows:

 

Section 1.                                          Grant of Options.

 

(a)                              Confirmation of Grant.  The Company hereby
evidences and confirms, effective as of the date hereof, its grant to the
Employee of Options to purchase the number of shares of Common Stock specified
on the signature page hereof.  The Options are not intended to be incentive
stock options under the Code.  This Agreement is entered into pursuant to, and
the terms of the Options are subject to, the terms of the Plan.  If there is any
inconsistency between this Agreement and the terms of the Plan, the terms of the
Plan shall govern.

 

(b)                              Option Price.  Each share covered by an Option
shall have the Option Price specified on the signature page hereof.

 

Section 2.                                          Vesting and Exercisability.

 

(a)                              Except as otherwise provided in Section 6(a) or
Section 2(b) of this Agreement, 50% of the Options shall become vested upon the
value of the common shares underlying the Options achieving a price of $16 per
share and the remaining 50% of the Options shall become vested upon the value of
the common shares underlying the Options achieving a price of $24 per share,
subject to the continuous employment of the Employee with the Company until the
applicable vesting date.

 

(b)                              Discretionary Acceleration.  The Board, in its
sole discretion, may accelerate the vesting or exercisability of all or a
portion of the Options, at any time and from time to time.

 

(c)                               Exercise.  Once vested in accordance with the
provisions of this Agreement, the Options may be exercised at any time and from
time to time prior to the date such Options terminate

 

--------------------------------------------------------------------------------


 

pursuant to Section 3.  Options may only be exercised with respect to whole
shares and must be exercised in accordance with Section 4.

 

Section 3.                                          Termination of Options.

 

(a)                              Normal Termination Date.  Unless earlier
terminated pursuant to Section 3(b) or Section 6, the Options shall terminate on
the tenth anniversary of the Grant Date (the “Normal Termination Date”), if not
exercised prior to such date.

 

(b)                              Early Termination.  If the Employee’s
employment with the Company terminates for any reason, any Options held by the
Employee that have not vested before the effective date of such termination of
employment (determined without regard to any statutory or deemed or express
contractual notice period) shall terminate immediately upon such termination of
employment (determined without regard to any statutory or deemed or express
contractual notice period) and, if the Employee’s employment is terminated for
Cause, all Options (whether or not then vested or exercisable) shall
automatically terminate immediately upon such termination.  All vested Options
held by the Employee following the effective date of a termination of employment
(the “Covered Options”) shall remain exercisable until the first to occur of
(i) the three-month anniversary of the effective date of the Employee’s
termination of employment (determined without regard to any deemed or express
statutory or contractual notice period), (ii) the one-year anniversary in the
case of a Special Termination (i.e., by reason of the Employee’s death or
Disability) or a retirement from active service on or after the Employee reaches
normal retirement age, (iii) the Normal Termination Date or (iv) the
cancellation of the Options pursuant to Section 6(a), and if not exercised
within such period the Options shall automatically terminate upon the expiration
of such period.

 

Section 4.                                          Manner of Exercise.

 

(a)                              General.  Subject to such reasonable
administrative regulations as the Board may adopt from time to time, the
Employee may exercise vested Options by giving at least 15 business days’ prior
written notice to the Secretary of the Company specifying the proposed date on
which the Employee desires to exercise a vested Option (the “Exercise Date”),
the number of whole shares with respect to which the Options are being exercised
(the “Exercise

 

--------------------------------------------------------------------------------


 

Shares”) and the aggregate Option Price for such Exercise Shares (the “Exercise
Price”); provided that following a Public Offering notice may be given within
such lesser period as the Board may permit.  On or before any Exercise Date that
occurs prior to a Public Offering, the Company and the Employee shall enter into
a Subscription Agreement that contains repurchase rights, transfer and other
restrictions on the Exercise Shares in the form then customarily used by the
Company for such purpose.  Unless otherwise determined by the Board, and subject
to such other terms, representations and warranties as may be provided for in
the Subscription Agreement, (i) on or before the Exercise Date the Employee
shall deliver to the Company full payment for the Exercise Shares in United
States dollars in cash, or cash equivalents satisfactory to the Company, in an
amount equal to the Exercise Price plus any required withholding taxes or other
similar taxes, charges or fees and (ii) the Company shall register the issuance
of the Exercise Shares on its records (or direct such issuance to be registered
by the Company’s transfer agent).  The Company may require the Employee to
furnish or execute such other documents as the Company shall reasonably deem
necessary (i) to evidence such exercise, (ii) to determine whether registration
is then required under the Securities Act or other applicable law or (iii) to
comply with or satisfy the requirements of the Securities Act, applicable state
or non-U.S. securities laws or any other law.

 

(b)                              Restrictions on Exercise.  Notwithstanding any
other provision of this Agreement, the Options may not be exercised in whole or
in part, and no certificates representing Exercise Shares shall be delivered,
(i) (A) unless all requisite approvals and consents of any governmental
authority of any kind shall have been secured, (B) unless the purchase of the
Exercise Shares shall be exempt from registration under applicable U.S. federal
and state securities laws, and applicable non-U.S. securities laws, or the
Exercise Shares shall have been registered under such laws, and (C) unless all
applicable U.S. federal, state and local and non-U.S. tax withholding
requirements shall have been satisfied, or (ii) if such exercise would result in
a violation of the terms or provisions of or a default or an event of default
under, any guarantee, financing or security agreement entered into by the
Company or any Subsidiary from time to time.  The Company shall use its
commercially reasonable efforts to obtain any consents or approvals referred to
in clause (i) (A) of the preceding sentence, but shall otherwise have no
obligations to take any steps to prevent or remove any impediment to exercise
described

 

--------------------------------------------------------------------------------


 

in such sentence.  Except where prohibited by applicable law, the Normal
Termination Date of any Option that may not be exercised pursuant to this
Section 4(b) shall be extended for a period of time equal to any period of time
such Option may not exercised pursuant to this Section 4(b), such extension not
to exceed ten years in the aggregate.

 

Section 5.                                          Employee’s Representations;
Investment Intention.  The Employee represents and warrants that the Options
have been, and any Exercise Shares will be, acquired by the Employee solely for
the Employee’s own account for investment and not with a view to or for sale in
connection with any distribution thereof.  The Employee represents and warrants
that the Employee understands that none of the Exercise Shares may be
transferred, sold, pledged, assigned, alienated, hypothecated or otherwise
disposed of or encumbered unless the provisions of the related Subscription
Agreement shall have been complied with or have expired.

 

Section 6.                                          Change in Control.

 

(a)                              Vesting and Cancellation.  Except as otherwise
provided in Section 6(b) or Section 6(c), in the event of a Change in Control, 
(A) (i) if the value of the common shares underlying the Options have not
achieved a price of $16 per share prior to such Change in Control, 50% of the
Options shall become vested if the Change in Control Price is at least $16 but
less than $24 (ii) to the extent not already vested, all of the Options shall
become vested if the Change in Control Price is at least $24, and (iii) any
Options that have not become vested prior to the Change in Control and do not
become vested as provided in clauses (A)(i) or (A)(ii) shall terminate
immediately upon the Change in Control and (B) all Options that have become
vested prior to the Change in Control or pursuant to clause (A) shall be
canceled in exchange for a payment having a value equal to the excess, if any,
of (i) the product of the Change in Control Price multiplied by the aggregate
number of shares covered by all such Options immediately prior to the Change in
Control over (ii) the aggregate Option Price for all such shares, to be paid as
soon as reasonably practicable, but in no event later than 30 days following the
Change in Control.  .

 

(b)                              Alternative Award.  Notwithstanding
Section 6(a), no cancellation, termination, or settlement or other payment shall
occur with respect to any Option if the Board reasonably determines prior

 

--------------------------------------------------------------------------------


 

to the Change in Control that the Employee shall receive an Alternative Award
meeting the requirements of the Plan.

 

(c)                               Limitation of Benefits.  If, whether as a
result of accelerated vesting, the grant of an Alternative Award or otherwise,
the Employee would receive any payment, deemed payment or other benefit as a
result of the operation of Section 6(a) or Section 6(b) that, together with any
other payment, deemed payment or other benefit the Employee may receive under
any other plan, program, policy or arrangement, would constitute an “excess
parachute payment” under section 280G of the Code, then, notwithstanding
anything in this Section 6 to the contrary, the payments, deemed payments or
other benefits such Employee would otherwise receive under Section 6(a) or
Section 6(b) shall be reduced to the extent necessary to eliminate any such
excess parachute payment and such Employee shall have no further rights or
claims with respect thereto.  If the preceding sentence would result in a
reduction of the payments, deemed payments or other benefits the Employee would
otherwise receive on an after-tax basis by more than 5%, the Company will use
its commercially reasonable best efforts to seek the approval of the Company’s
shareholders in the manner provided for in section 280G(b)(5) of the Code and
the regulations thereunder with respect to such reduced payments or other
benefits (if the Company is eligible to do so), so that such payments would not
be treated as “parachute payments” for these purposes (and therefore would cease
to be subject to reduction pursuant to this Section 6(c)); provided, however,
that if the Company seeks such approval on behalf of the Employee, the Company’s
request for the approval of such payments to the Employee shall be submitted to
the shareholders on a single slate with all other persons for whom such approval
is being sought, and not individually.  This Section 6(c) shall cease to apply
if the stock of the Company or any direct or indirect parent or subsidiary of
the Company becomes readily tradable on an established securities market or
otherwise within the meaning of 26 CFR 1.280G-1, Q/A-6.

 

Section 7.                                          Certain Definitions.  As
used in this Agreement, capitalized terms that are not defined herein have the
respective meanings given in the Plan, and the following additional terms shall
have the following meanings:

 

“Agreement” means this Employee Stock Option Agreement, as amended from time to
time in accordance with the terms hereof.

 

“Covered Options” has the meaning given in Section 3(b).

 

--------------------------------------------------------------------------------


 

“Determination Date” means the effective date of the Employee’s termination of
employment.

 

“Employee” means the grantee of the Options whose name is set forth on the
signature page of this Agreement; provided that for purposes of Section 4 and
Section 8, following such person’s death “Employee” shall be deemed to include
such person’s beneficiary or estate and following such Person’s Disability,
“Employee” shall be deemed to include such person’s legal representative.

 

“Exercise Date” has the meaning given in Section 4(a).

 

“Exercise Price” has the meaning given in Section 4(a).

 

“Exercise Shares” has the meaning given in Section 4(a).

 

“Grant Date” means the date hereof, which is the date on which the Options are
granted to the Employee.

 

“Normal Termination Date” has the meaning given in Section 3(a).

 

“Option” means the right granted to the Employee hereunder to purchase one share
of Common Stock for a purchase price equal to the Option Price subject to the
terms of this Agreement and the Plan.

 

“Option Price” means, with respect to each share of Common Stock covered by an
Option, the purchase price specified in Section 1(b) for which the Employee may
purchase such share of Common Stock upon exercise of an Option.

 

“Plan” means the Amended and Restated ServiceMaster Global Holdings, Inc. Stock
Incentive Plan.

 

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder that are in
effect at the time, and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of such successor
statute, and the rules and regulations.

 

Section 8.                                          Miscellaneous.

 

(a)                              Withholding.  The Company or one of its
Subsidiaries may require the Employee to remit to the Company an amount in cash
sufficient to satisfy any applicable U.S. federal, state and local

 

--------------------------------------------------------------------------------


 

and non-U.S. tax withholding or other similar charges or fees that may arise in
connection with the grant, vesting, exercise, settlement or purchase of the
Options.

 

(b)                              Authorization to Share Personal Data.  The
Employee authorizes any Affiliate of the Company that employs the Employee or
that otherwise has or lawfully obtains personal data relating to the Employee to
divulge or transfer such personal data to the Company or to a third party, in
each case in any jurisdiction, if and to the extent appropriate in connection
with this Agreement or the administration of the Plan.

 

(c)                               No Rights as Stockholder; No Voting Rights. 
The Employee shall have no rights as a stockholder of the Company with respect
to any shares covered by the Options until the exercise of the Options and
delivery of the shares.  Any shares delivered in respect of the Options shall be
subject to the Subscription Agreement and the Employee shall have no voting
rights with respect to such Shares until such time as specified in the
Subscription Agreement.

 

(d)                              No Right to Continued Employment. Nothing in
this Agreement shall be deemed to confer on the Employee any right to continue
in the employ of the Company or any Subsidiary, or to interfere with or limit in
any way the right of the Company or any Subsidiary to terminate such employment
at any time.

 

(e)                               Non-Transferability of Options.  The Options
may be exercised only by the Employee.  The Options are not assignable or
transferable, in whole or in part, and they may not, directly or indirectly, be
offered, transferred, sold, pledged, assigned, alienated, hypothecated or
otherwise disposed of or encumbered (including, but not limited to, by gift,
operation of law or otherwise) other than by will or by the laws of descent and
distribution to the estate of the Employee upon the Employee’s death or with the
Company’s consent.

 

(f)                                Notices.  All notices and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been given if delivered personally or
sent by certified or express mail, return receipt requested, postage prepaid, or
by any recognized international equivalent of such delivery, to the Company or
the Employee, as the case may be, at the following addresses or to such other
address as

 

--------------------------------------------------------------------------------


 

the Company or the Employee, as the case may be, shall specify by notice to the
other:

 

(i)                        if to the Company, to it at:

 

ServiceMaster Global Holdings, Inc.
c/o The ServiceMaster Company

860 Ridge Lake Boulevard
Memphis, Tennessee  38120

Attention: General Counsel

Fax: (901) 597-8025

 

with copies (which shall not constitute notice) to the Persons listed in clause
(iii) below);

 

(ii)                     if to the Employee, to the Employee at his or her most
recent address as shown on the books and records of the Company or Subsidiary
employing the Employee;

 

(iii)                  copies of any notice or other communication given under
this Agreement shall also be given to:

 

Clayton, Dubilier & Rice, Inc.
375 Park Avenue, 18th Floor
New York, New York 10152
Attention:  David Wasserman
Fax: (212) 893-7061

 

and

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022

Attention:  Jonathan F. Lewis
Fax:  (212) 909-6836

 

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.

 

(g)                               Binding Effect; Benefits.  This Agreement
shall be binding upon and inure to the benefit of the parties to this Agreement
and their respective successors and assigns.  Nothing in this Agreement, express
or implied, is intended or shall be construed to

 

--------------------------------------------------------------------------------


 

give any person other than the parties to this Agreement or their respective
successors or assigns any legal or equitable right, remedy or claim under or in
respect of any agreement or any provision contained herein.

 

(h)                              Waiver; Amendment.

 

(i)                        Waiver.  Any party hereto or beneficiary hereof may
by written notice to the other parties (A) extend the time for the performance
of any of the obligations or other actions of the other parties under this
Agreement, (B) waive compliance with any of the conditions or covenants of the
other parties contained in this Agreement and (C) waive or modify performance of
any of the obligations of the other parties under this Agreement.  Except as
provided in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.  The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.

 

(ii)                     Amendment.  This Agreement may not be amended, modified
or supplemented orally, but only by a written instrument executed by the
Employee and the Company.

 

(i)                                  Assignability.  Neither this Agreement nor
any right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by the Company or the Employee without the prior written
consent of the other party.

 

(j)                                 Applicable Law.  This Agreement shall be
governed by and construed in accordance with the law of the State of Delaware
regardless of the application of rules of conflict of law that would apply the
laws of any other jurisdiction.

 

--------------------------------------------------------------------------------


 

(k)                              Waiver of Jury Trial.  Each party hereby
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any suit, action or proceeding arising out of
this Agreement or any transaction contemplated hereby.  Each party (i) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other parties have been induced to enter into the Agreement by, among
other things, the mutual waivers and certifications in this Section 8(k).

 

(l)                                  Section and Other Headings, etc.  The
section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

(m)                          Counterparts.  This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original and
all of which together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.

 

 

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ John P. Mullen

 

 

Name: John P. Mullen

 

 

Title:   Vice President, Chief Accounting Officer & Controller

 

 

 

 

 

THE EMPLOYEE:

 

 

 

Mark J. Barry

 

 

 

 

 

 

By:

/s/ James T. Lucke

 

 

James T. Lucke, as Attorney-in-Fact

 

 

 

Address of the Employee:

 

 

 

xxxxx

 

xxxxx

 

Total Number of Shares
for the Purchase of
Which
Options have been
Granted

 

Option Price

 

100,000 Shares

 

$

8.00

 

 

--------------------------------------------------------------------------------